Title: To Alexander Hamilton from William Ellery, 17 April 1792
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] April 17, 1792. “I should have been very happy to have received by the last Post your direction to borrow of the Providence Bank the Sum … wanting on the 10th of this month to pay the drawbacks which would then be due on distilled Spirits exported from this District. They who were entitled to receive drawbacks at that time have frequently applied for payment, and complain that it is hard they should be prosecuted if their bonds are not paid on the day they become due, and that their drawbacks should not be discharged with equal punctuality. In my letter of the 26th. of March I mentioned the Sums which … would be requisite to pay off all the drawbacks on distilled Spirits, which would be due by the 26th of this month. Inclosed is a more accurate Statement. … In my Letter of the 5th of the same month I mentioned the uneasiness of the merchants here occasioned by the difft. mode of taking the tare out of casks of sugar here, and at New York & Philadelphia. Vessels are daily expected here with that article. I wish therefore to receive directions from you on this subject as early as may be. The bond of John Cook … is sent to the Distt. Attorney to be put in suit. Caleb Gardner’s bond will I expect be paid this day. This would lessen the Sum stated to be provided for.…”
